Citation Nr: 0934457	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the character of the service member's discharge 
from active military service is a bar to the receipt of 
Department of Veterans Affairs (VA) benefits in the form of 
entitlement to service connection for the cause of the 
service member's death.

2.  Whether the character of the service member's discharge 
from active military service is a bar to the receipt of VA 
benefits in the form of entitlement to death pension 
benefits.

3.  Whether the character of the service member's discharge 
from active military service is a bar to the receipt of VA 
benefits in the form of entitlement to accrued benefits.




WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had recognized service from February 1968 to May 
1971.  The service member died on June [redacted], 2005; the 
appellant is the service member's widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a letter decision, circa September 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Subsequent to that decision, the 
appellant provided testimony before the undersigned Veterans 
Law Judge (VLJ).  This occurred in Chicago in May 2009.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  


FINDINGS OF FACT

1.  The appellant had a recognized period of service from 
February 1968 to May 1971.  

2.  The appellant was absent without leave (AWOL) for a 
period of 261 days.

3.  The appellant received an "other than honorable" (OTH) 
discharge for his service.  The OTH was not subsequently 
upgraded to a discharge under honorable conditions.

4.  The appellant was not mentally incompetent or insane when 
he was AWOL.


CONCLUSIONS OF LAW

1.  The service member's discharge from service is a bar to 
VA benefits in the form of entitlement to service connection 
for the cause of the service member's death.  38 U.S.C.A. §§ 
101(2), 5103A, 5303 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.12, 3.13, 3.354 (2008).

2.  The service member's discharge from service is a bar to 
VA benefits in the form of death pension benefits.  
38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.12, 3.13, 3.354 (2008).

3.  The service member's discharge from service is a bar to 
VA benefits in the form of entitlement to accrued benefits.  
38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.12, 3.13, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, for the 
reasons stated below, the Board finds that the service member 
is not a veteran for compensation purposes as a matter of 
law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Accordingly, no further discussion of 
the VCAA is warranted with respect to the issues now before 
the Board.

The appellant served in the US Army from February 2, 1968, to 
May 7, 1971.  The record indicates that the service member 
was absent without leave (AWOL) for a period of 261 days.  
His period of absence was from December 29, 1969, to 
September 16, 1970.  It is unclear from the record whether 
the service member was captured or turned himself in to the 
proper authorities, but he was subsequently returned to Army 
custody.  On April 22, 1971, the service member was tried by 
special courts-martial and convicted.  He was sentenced to 
confinement at hard labor for two months and forfeiture of 
$95.00 (US dollars) per month for five months.  A discharge 
was not awarded.  Immediately following his conviction, the 
service member requested that he be discharged for the good 
of the service pursuant to Chapter 10, Army Regulations 635-
200.  The service member's request was approved on April 28, 
1971, and he was separated shortly thereafter.  As a part of 
the release, the service member was furnished with an 
Undesirable Discharge Certificate (DD Form 258A) (an OTH).  
The record does not show that the discharge was ever upgraded 
by the Army Discharge Review Board to a General Under 
Honorable Conditions.

Approximately sixteen years after he was discharged from 
service, the service member applied for VA compensation and 
pension benefits.  This occurred in December 1987.  Following 
a review of the information available in the record, the RO 
determined that the appellant did not have "good" service.  
That is, because the service member received an OTH 
discharge, the service member was barred from receiving 
payment of VA benefits.  The service member was informed of 
this via a letter sent to him in July 1988.  There is no 
indication from the claims folder that the service member 
appealed this administrative decision.  Moreover, there is no 
indication that the appellant sought to upgrade his discharge 
via the Department of Defense.  Moreover, while the service 
member was asked to explain his absence, the service member 
never provided this information to the RO/VA.  The service 
member did, however, provide a statement to a local Chicago 
newspaper claiming that shortly after service, he began 
suffering from seizures, and that he attributed these 
seizures to service.  He did not provide any additional 
information to the newspaper concerning his unauthorized 
absence.  

Per the appellant's claim for benefits, the service member 
passed away on June [redacted], 2005.  Following his death, the 
appellant submitted a claim for any benefits that she might 
be entitled thereto.  Upon reviewing the record, the RO 
denied the appellant's claim noting that her husband did not 
have credible service for VA benefits.  She was notified of 
this action and she appealed to the Board.  

Subsequently, the appellant, along with her daughters, 
provided testimony before the undersigned VLJ.  During that 
hearing, the appellant contended that her husband's 
enlistment into the Army was invalid because he was under 
aged when he enlisted.  She further stated that when she had 
tried to obtain evidence to support her claim, she had been 
denied assistance by a state veteran's representative.  She 
also averred that her husband had suffered from seizures 
since service and that the seizures led to his death.  She 
did not indicate that the service member was insane or 
mentally incompetent while he was on active duty.  Moreover, 
she admitted that she did not really know why her husband had 
been given an OTH when he was discharged from service. 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2008).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2008).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge. 38 C.F.R. § 3.12(a) (2008).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2008).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2008); see 
also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2008).  In Cropper v. Brown, 6 Vet. App. 450 
(1994), the Court held that § 5303(b) requires "that the 
insanity must be such that it legally excuses the acts of 
misconduct" and that "there must be a causal connection 
between the insanity and the misconduct" in order to 
demonstrate that a claimant's OTH discharge should not act as 
a bar to the grant of veterans' benefits.  Cropper, 6 Vet. 
App. at 453-54.

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) 
provides that the discharge of any person from the Armed 
Forces on the basis of an absence without authority from 
active duty for a continuous period of at least 180 days if 
such person was discharged under conditions other than 
honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553 (West 2002).  See 
also 38 C.F.R. § 3.12(c)(6) (2008).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2008).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2008); see also 38 C.F.R. § 
3.354 (2008) (defining insanity for purposes of determining 
cause of discharge from service). 

As a general matter, an insane person is considered one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2008).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General 
Counsel provided guidance in the interpretation of the 
definition of insanity in accordance with section 3.354.  It 
was observed that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity does not fall 
within the definition of insanity.  It was then indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his/her normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion further clarified that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  The term "become antisocial" in the 
regulation referred to the development of behavior, which was 
hostile or harmful to others in a manner, which deviated 
sharply from the social norm, and which was not attributable 
to a personality disorder.  Also, the reference to "accepted 
standards of the community to which by birth and education" 
an individual belonged required consideration of an 
individual's ethnic and cultural background and level of 
education.  It was stated that the regulatory reference to 
"social customs of the community" in which an individual 
resided required assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large.

The insanity exception to the bar to VA benefits only 
requires that insanity be shown to exist at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see also VAOPGCPREC 20-97.  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  See Zang v. Brown, 8 Vet. App. 
246, 254 (1995).

Initially, the Board points out there is no claim or evidence 
the appellant's husband was insane at the time of the offense 
in question that resulted in his OTH discharge.  The 
appellant has not produced any evidence from a qualified 
medical doctor who has expressed an opinion that the service 
member was insane prior to, during, or after his period of 
AWOL.  A doctor has not further concluded that the appellant 
was not suffering from "temporary" insanity.  Additionally, 
when asked during the Board hearing, the appellant stated 
that her husband was not insane.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance. . . could not constitute a minor offense."  The 
Court has further concluded, via Winter v. Principi, 4 Vet. 
App. 29 (1993), that 32 days AWOL out of 176 days total 
service equals severe misconduct and, by analogy, persistent 
misconduct.

In this instance, the record does not suggest that the 
service member had good and faithful service outside the 261 
days of AWOL.  The appellant did not serve in combat even 
though he served during the Vietnam War.  He was not awarded 
a valourous award or any other award/decoration/medal that 
would indicate or suggest good and faithful service in the US 
Army.  

The testimony reflects that at the time of service the 
service member had an eleventh grade education.  There is no 
indication in the record that the appellant's husband went on 
AWOL to attend to a family emergency or obligation.  Although 
it may be argued that the service member was a young man with 
limited education who did not understand the long-term 
consequences of his action, it cannot be said that the 
service member's military service was completely meritorious 
and faithful.  It is important to note that during the 
service member's lifetime, when asked by the VA to explain 
his absence, the service member never bothered to provide 
additional information.  He was silent as to his reasoning 
for being AWOL.  Unfortunately, his silence has a detrimental 
effect on his spouse's application for benefits.  

Therefore, given the lack of information submitted by the 
service member during his lifetime and the limited 
information provided, no doubt in good faith, by the 
appellant and her daughters, the Board finds that compelling 
circumstances did not exist for the period of AWOL.  The 
Board will admit that the offense was not one of moral 
turpitude, or willful and persistent misconduct.  Yet, there 
is sufficient evidence to establish that his service was 
dishonorable and that the circumstances of his discharge 
constitute a bar to benefits under the statute or 
regulations.  As such, the Board finds that the appellant's 
husband's character of discharge is a bar to VA benefits, 
including those involving cause of death, accrued benefits, 
and death pension benefits.  The appellant's claim is 
therefore denied.  




ORDER

1.  The character of the service member's discharge from 
active military service is a bar to the receipt of VA 
benefits in the form of entitlement to service connection for 
the cause of the service member's death, and the appellant's 
claim is denied.

2.  The character of the service member's discharge from 
active military service is a bar to the receipt of VA 
benefits in the form of entitlement to death pension 
benefits, and the appellant's claim is denied.

3.  The character of the service member's discharge from 
active military service is a bar to the receipt of VA 
benefits in the form of entitlement to accrued benefits, and 
the appellant's claim is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


